This opinion is subject to administrative correction before final disposition.




                                 Before
                    TANG, J. STEPHENS, and GERRITY
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                        Charles H. MOORE
             Aviation Boatswain’s Mate (Aircraft Handling)
                    Airman Recruit (E-1), U.S. Navy
                              Appellant

                              No. 201900119

                         Decided: 30 September 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Arthur W. Record, JAGC, USN. Sentence
   adjudged 27 February 2019 by a special court-martial convened at
   Naval Base Kitsap Bremerton, Washington, consisting of a military
   judge sitting alone. Sentence approved by convening authority:
   reduction to E-1, confinement for 10 months, and a bad-conduct
   discharge 1.
   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.




   1  The Convening Authority suspended confinement in excess of 114 days pursu-
ant to a pretrial agreement.
                   United States v. Moore, No. 201900119


                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2